The motion of the appellant is in the form of an application to have the trial court set aside the judgment theretofore entered in the absence of the defendant. Treating the motion as an equitable application, as we think it should be, there appears a complete showing in the absence, as here, of a controverting affidavit of appellee, of reasonable ground for a rehearing of the cause. It appears that appellant was not negligent in not appearing at the date of the present trial, and that its absence was reasonably due to a misunderstanding concerning the setting of the docket. There appears a legal defense, if proven.
Therefore the judgment is reversed, and the cause remanded for another trial. *Page 1112